Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the claimed devices and more specifically fails to teach a 3D microfluidic device mimicking lymph node anatomy and physiology comprising: a body defining a substantially circular central cavity, an inlet aperture and an outlet aperture, wherein the apertures are positioned at opposing ends of the central cavity on a central axis of the body, wherein the central cavity comprises: a top cavity configured to mimic a follicle of the lymph node; a bottom cavity configured to mimic a paracortex of the lymph node; a first plurality of micro-pillars in an arcuate arrangement around the top and bottom cavities; a second plurality of micro-pillars transversely positioned to the central axis between the top and bottom cavities and bounded by the first plurality of micro-pillars; a third plurality of micro-pillars in a concentric arrangement to the first plurality of micro-pillars; a first channel configured to mimic a subcapsular sinus of a lymph node, positioned between the third plurality of micro-pillars and an inner wall of the central cavity; and a second channel configured to mimic a reticular network of the lymph node positioned concentrically between the second and third pluralities of micro-pillars.
Novak et al. (US 2017/0022464) teaches throughout the publication a microfluidic device for simulating a function or response of a tissue (abstract) and more specifically teaches a device that includes an inlet channel configured to flow fluid into the device, and an outlet channel configured to flow the fluid out of the device. The device further includes a chamber having an open top. The chamber is in fluid communication with the inlet channel and the outlet channel to flow fluid through the chamber. The device also includes a plurality of outer posts and a plurality of inner posts. Each outer post is spaced apart from adjacent outer posts and arranged to define an outer post ring. Each inner post is spaced apart from adjacent inner posts and arranged to define an inner post ring. The device is further configured so that a wall of the chamber and the outer post ring define a chamber channel within the chamber. The device is further configured so that the outer post ring and the inner post ring define a chamber ring within the chamber. Further, the device is configured so that the inner post ring defines a chamber well within the chamber (see paragraph 0013 and Figures 1). While Novak also teaches an embodiment at Figure 8 that includes additionally posts in the center of the circle to form chamber wells (paragraph 0115), the reference fails to teach a plurality of micro-pillars transversely positioned to the central axis between the top and bottom cavities and bounded by additional micro-pillars. Additionally, the reference as a whole fails to teach that the microfluidic device mimics lymph node anatomy and physiology, wherein the top cavity is configured to mimic a follicle of the lymph node, the bottom cavity is configured to mimic a paracortex of the lymph node, the first channel configured to mimic a subcapsular sinus of a lymph node and a second channel configured to mimic a reticular network of the lymph node.
Rosa et al. (Lab Chip, 2016, 16, pages 3728-3740) teaches throughout the publication a microfluidic device to investigate the T cell: dendritic cell interaction to understand the intercellular dynamics and physiological conditions in the lymph node (abstract). More specifically, as seen in Figure 1, the microfluidic device is a PDMS biochip on a glass substrate used to simulate the immune cell-cell interactions comprises a main flow channel with 2 inlets and outlets. While the device of Rosa is utilized to mimic lymph node anatomy and physiology (pages 3730-3732), the microfluidic device has a different structural configuration and fails to teach a body defining a substantially circular central cavity, an inlet aperture and an outlet aperture, wherein the apertures are positioned at opposing ends of the central cavity on a central axis of the body, wherein the central cavity comprises: a top cavity; a bottom cavity; a first plurality of micro-pillars in an arcuate arrangement around the top and bottom cavities; a second plurality of micro-pillars transversely positioned to the central axis between the top and bottom cavities and bounded by the first plurality of micro-pillars; a third plurality of micro-pillars in a concentric arrangement to the first plurality of micro-pillars; a first channel, positioned between the third plurality of micro-pillars and an inner wall of the central cavity; and a second channel positioned concentrically between the second and third pluralities of micro-pillars.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641